      Case 1-19-45886-cec            Doc 105       Filed 04/06/20    Entered 04/06/20 17:57:41




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re                                                               Chapter 11

   WILLOUGHBY ESTATES LLC

                                            Debtor              Case No. 19-45886 (CEC)

--------------------------------------------------------X

                                         NOTICE OF HEARING

                     PLEASE TAKE NOTICE, a hearing will be held on May 20, 2020 at 3:30

   p.m. (the “Hearing”) before the Honorable Carla E. Craig, at the United States

   Bankruptcy Court, 271-C Cadman Plaza East, Brooklyn, NY to consider the annexed

   motion (“Motion”), pursuant to section 502(a) of the Bankruptcy Code, objecting to

   Claim #5 filed in this case and seeking the entry of an order expunging or reclassifying

   the claim.

                     PLEASE TAKE FURTHER NOTICE, that objections, if any, must be in

   writing, served upon the undersigned, and filed with the Clerk of the Bankruptcy Court,

   with a courtesy copy to the Honorable Carla E. Craig’s chambers, so as to be received

   on or before seven days before the Hearing.

 Dated: New York, New York
        April 6, 2020                                       Nutovic & Associates

                                                            By: s/Isaac Nutovic
                                                              Isaac Nutovic
                                                            261 Madison Avenue 26th Floor
                                                            New York, N.Y. 10016
                                                               (212) 421-9100
                                                            inutovic@nutovic.com
      Case 1-19-45886-cec            Doc 105       Filed 04/06/20    Entered 04/06/20 17:57:41




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re                                                               Chapter 11

   WILLOUGHBY ESTATES LLC

                                            Debtor            Case No. 19-45886 (CEC)

--------------------------------------------------------X


         OBJECTION TO CLAIM #5 of COMMINGLING CLAIMANTS

                 Willoughby Estates LLC (the “Debtor”), by its attorneys, Nutovic & Associates,

as and for its motion (“Motion”) under section 502(a) of the Bankruptcy Code for the entry of an

order expunging or reclassifying Claim #5 filed in this case respectfully represents as follows:

                                              BACKGROUND

                 1.           On April 24, 2017 the Debtor, among others, was sued in an action

styled Schonberg Et al v. Strulovitch et a , 17 Civ. 2161 in the United States District Court for

the Eastern District of New York (the “Federal Action”). In the Federal Action plaintiffs sued

multiple defendants alleging a Ponzi scheme orchestrated principally by Yechezkel Strulovitch

(“Strulovitch”). The plaintiffs included limited liability companies and individual members of

those limited liability companies. After the defendants filed a motion to dismiss the Federal

Action, the District Court either dismissed or referred certain claims to arbitration which formed

the predicate for federal jurisdiction; it then declined to exercise supplemental jurisdiction over

the balance of the state court claims. The plaintiffs in the Federal Action have filed a motion for

leave to file a third amended complaint which is pending.

                 2.           At the time of the commencement of the Federal Action, CSRE LLC,

was the manager of the Debtor.
     Case 1-19-45886-cec            Doc 105   Filed 04/06/20    Entered 04/06/20 17:57:41




                3.          On September 26, 2019, the Debtor filed a petition under Chapter 11

of the Bankruptcy Code. Just prior to the petition being filed, the majority of the holders of

membership interests in the Debtor voted to remove CSRE LLC as manager.

                4.         After the Debtor’s case was commenced the Debtor was severed from

the Federal Action. On January 17, 2020, certain of the Federal Action plaintiffs including over

130 individuals (the “Individual Claimants”) and 23 entities (the “LLC Claimants”)(collectively,

the “Commingling Claimants”) filed claim #5 (the “Claim”)(copy annexed as Exhibit A) against

the Debtor, substantially mirroring the allegations in the Federal Complaint in a Statement of

Claim. The amount of the Claim is listed as unknown.

                5.         The Claim appends no documents or evidentiary material. The Debtor

objects to the Claim and demands that the Commingling Claimants produce documents and other

evidentiary material substantiating the allegations made in the Statement of Claim as against the

Debtor, failing which it should be expunged. The Debtor also demands that the Commingling

Claimants produce evidence quantifying, as against the Debtor, the amount of their Claim.

                6.         The Debtor requests subordination of the LLC Claimants’ Claim

pursuant to 11 U.S.C. §510(b) to the extent it arises from the purchase of a security of the Debtor

or of an affiliate of the Debtor.




                                        [DELIBERATELY BLANK]
 Case 1-19-45886-cec        Doc 105     Filed 04/06/20    Entered 04/06/20 17:57:41




                                    CONCLUSION

              WHEREFORE, the Debtor respectfully requests that the Court grant the

Motion expunging or reclassifying the Claim and grant such other relief as may be just

and proper.

Dated: Brooklyn, New York
       April 6, 2020
                                                Nutovic & Associates

                                                By: s/Isaac Nutovic
                                                  Isaac Nutovic
                                                261 Madison Avenue 26th Floor
                                                New York, N.Y. 10016
                                                   (212) 421-9100
                                                inutovic@nutovic.com
